DETAILED ACTION
This office action is responsive to the amendment filed 12/9/2020.  As directed, claims 1, 21, and 28 have been amended and claim 26 and 27 were previously canceled.  Thus claims 1-25 and 28-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation “locking mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “locking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
1-30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Locking mechanism is a spring and arbor ([0049] lines 1-5).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “torque generator, only coupled to the first link and the middle link” on line 5 is unclear since “torque generator impedes the rotation of the second link” appears on the 2nd to last line.  Thus, it appears that the torque generator is at least operationally coupled and at least indirectly mated to the second link.  It is unclear what is meant by or excluded by “only coupled” as it appears the invention has many parts fastened to each other, “coupled” is used to describe direct and indirect attachments in the specification, and no special definition is provided. 
Regarding claim 21, ““torque generator, only coupled to the first link and the middle link” on line 5 is unclear since “causing the torque generator to impose a torque when the second link…” appears online 19.  Thus, it appears that the torque generator is at least operationally coupled and at least indirectly mated to the second link.  It is unclear what is meant by or excluded by “only coupled” as it appears the invention has many parts fastened to each other, “coupled” is used to describe direct and indirect attachments in the specification, and no special 
Regarding claim 28, ““torque generator, only coupled to the first link and the middle link” on line 5 is unclear.  It is unclear what is meant by or excluded by “only coupled”.  It appears the invention has many parts fastened to each other, “coupled” is used to describe direct and indirect attachments in the claims, and no special definition is provided. 
Claims 2-20, 22-25, 29, and 30 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakimovich et al. (7,410,472).
Regarding claim 1, Yakimovich discloses a robotic joint comprising a first link (link 6 as first link); a middle link (link 21 as middle link) (alternatively, link 21 as first link and link 6 as middle link), comprising a first end (i.e. top/bottom end) and a second end (i.e. left/right end) 
Regarding claim 2, Yakimovich discloses that an axis of rotation (horizontal) of the first link (6) relative to the middle link (21)  and an axis of rotation (horizontal) of the second link (20) relative to the middle link (21) are substantially parallel to each other (as shown the horizontal axes are parallel).
Regarding claims 3, 24, and 30, Yakimovich discloses that an axis of rotation of the first link (6) (horizontal) relative to the middle link (21) and an axis of rotation (horizontal) of the second link (20)  relative to the middle link (21)  coincide with each other (as shown, both axes are horizontal).
Regarding claims 4 and 25, Yakimovich discloses that when the locking mechanism (9, 8, 11)is in the locking state, the locking mechanism is configured to lock the second link (20) relative to the middle link (i.e. 21) in the first rotation direction (knee flexion) and to allow rotation of the second link (20) relative to the middle link 21) in the second rotation direction (knee extension) opposite of the first rotation direction (col. 18 lines 50-53).
Regarding claim 5, Yakimovich discloses an actuator (26) wherein the locking mechanism locks the middle link to the second link by the actuator (col. 17 lines 1-10).
Regarding claim 6, Yakimovich discloses that the actuator (26) a solenoid (col. 17 lines 1-6).
Regarding claims 7 and 29, Yakimovich discloses that the torque generator (2) is a lockable damper or tensile spring (col. 11 lines 20-35, col. 12 lines 1-16 disclose element 2 providing shock absorption and being made of rubber for high tensile strength).

Regarding claim 10, Yakimovich discloses that the locking mechanism (9, 8, 11) is configured to impede the free rotation of the second link (20) relative to the middle link (21) in the first rotation direction (knee flexion) by use of a friction force between a first friction surface and a second friction surface (col.  11 lines 15-35).
Regarding claim 11, Yakimovich discloses an electric actuator (26), wherein the first friction surface is an outer surface of an arbor (11, 35) coupled to the middle link (21), wherein the second friction surface is an inner surface of a wrap spring (9, 36) operably coupled to the second link (6) from a first end of the wrap spring, wherein the electric actuator (26), by moving a second end (top end) of the wrap spring (9, 36), imposes a pressure between the outer surface of the arbor (11, 35) and the inner surface of the wrap spring (col. 19 lines 25-55).
Regarding claim 12, Yakimovich discloses  one controller (col. 17 lines 9-11) operable to receive at least one leg signal (sensor signal) from the robotic joint, wherein the controller is configured to move the robotic joint to a locking state based on the at least one leg signal (col. 17 lines 3-25).
Regarding claims 13-18, 22,and 23, Yakimovich discloses that the at least one signal representing an absolute angle of one of the first link and thigh with respect to a vertical gravitational line (col. 19 lines 15-35 disclose activation and deactivation with angular moments 
Regarding claims 19 and 20, Yakimovich discloses a manual locking device (col. 19 lines 53-55) operable to generate a manual locking and unlocking signal for the at least one controller (col. 19 lines 53-60), wherein when the manual locking signal is activated by a person, the locking mechanism moves into the locking and unlocking state (col. 19 lines 53-67).
Regarding claim 21, Yakimovich discloses a first link (6); a middle link (21), comprising a first end (top end) and a second end (bottom end) wherein the first end (top end) of the middle link is rotatably coupled to the first link; a torque generator (2), only coupled to the first link and the middle link (fig. 11 shows that the torque generator is only frictionally coupled to and between first 6 and middle 21 links as coupled.  As shown the torque generator has no other frictional coupling between two elements.  In addition or alternatively, the generator 2 is only coupled between first 6 and middle 21 links as coupled.  As shown, the generator 2 is not coupled between any other two elements.) configured to produce a passive torque (M2)between the first link and the middle link; a second link (20), rotatably coupled to the second end of the middle link (col. 18 lines 55-67);  at least one signal representing an absolute angle of one of the second link and thigh with respect to a vertical gravitational line (col. 19 lines 15-35 disclose activation and deactivation with angular moments M1 to M3  which are relative to the vertical gravitational line) and activation and deactivation when is larger or smaller than a specified maximum and minimum thigh angle (specified by limit screws 23, 25, 37; col. 13 lines 25-45, col. 17 lines 60-67). a locking mechanism (i.e. locking/unlocking mechanism which includes clamps 6a, 7, solenoid 26 and components 9, 8, 11) coupled to the second link (20) and the 
Regarding claim 28, Yakimovich discloses a robotic joint comprising a first link (link 6 as first link); a middle link (link 21 as middle link) (alternatively, link 21 as first link and link 6 as middle link), comprising a first end (i.e. top/bottom end) and a second end (i.e. left/right end) wherein the first end (i.e. bottom end)  of the middle link (6 or 21) is rotatably coupled to the first link (6 or 21) at a first joint (as shown, the links are rotatably coupled via joint 8); a torque generator (2), only coupled to the first link and the middle link (fig. 11 shows that the torque .

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 8 3rd to last paragraph through page 9 2nd paragraph that Yakimovich operated differently from the invention disclosed in Applicant’s specification and does not teach the newly added limitations.  However, Examiner respectfully disagrees as Yakimovich discloses in fig. 11 that the torque generator is only frictionally coupled to and between first 6 and middle 21 links as coupled.  As shown the torque generator has no other frictional coupling between two elements.  In addition or alternatively, the generator 2 is only coupled between first 6 and middle 21 links as coupled.  As shown, the generator 2 is not coupled between any other two elements.  The locking mechanism is switchable between a locking state (fig. 11) and an unlocking state (fig. 13, abstract lines 1-8), independent of the torque of the torque generator (col. 17 lines 1-40 disclose that the actuator 26 switches the locking state based on pressure sensors and is thereby independent) and the torque generator (2)  impedes rotation of the second ink (20) relative to the first link (6) in the first rotation direction about the first joint (col. 19 lines 1-10 disclose torque generator 2 is pinched and thus impedes rotation of link 20 in the M1 direction and further rotation about first joint 8 in the M2 direction) .Thus, Yakimovich teaches the new limitations as claimed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LaToya M Louis/Primary Examiner, Art Unit 3785